Order entered April 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01218-CV

                        STARWOOD MANAGEMENT, LLC,
                  BY AND THROUGH NORMA GONZALEZ, Appellant

                                               V.

                              DON SWAIM, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-12760-L

                                           ORDER
       We GRANT appellees’ April 21, 2015 unopposed third motion for an extension of time

to file appellees’ brief. Appellees shall file a brief by MAY 27, 2015. We caution appellees that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE